258 S.W.2d 86 (1953)
CONWELL
v.
STATE.
No. 26455.
Court of Criminal Appeals of Texas.
May 20, 1953.
No attorney on appeal for appellant.
Wesley Dice, State's Atty., Austin, for the State.
BELCHER, Commissioner.
Appellant was convicted of negligent homicide in the first degree; punishment assessed at a fine of $750.
The indictment is sufficient and all matters of procedure appear to be regular. No statement of fact accompanies the record.
The court's refusal of appellant's requested special charges cannot be appraised in the absence of a statement of facts.
The judgment of the trial court is affirmed.
Opinion approved by the court.